UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6385


KHEMALL JOKHOO,

                     Plaintiff - Appellant,

              v.

LOLA VELAQUEZ-AGUILU, Assistant U.S. Attorney,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03125-FL)


Submitted: September 29, 2020                                     Decided: October 6, 2020


Before GREGORY, Chief Judge, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Khemall Jokhoo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Khemall Jokhoo appeals the district court’s order construing his complaint as an

action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), and dismissing it under 18 U.S.C. § 1915(e)(2)(B). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Jokhoo v. Velaquez-Aguilu, No. 5:19-ct-03125-FL (E.D.N.C.

Feb. 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2